



Exhibit 10.4




EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective as of the      day
of                 , 2018 by and between Kimball International, Inc., an Indiana
corporation, 1600 Royal Street, Jasper, Indiana 47549 (hereinafter “Kimball”),
and                          (hereinafter “Executive”).
Recitals
A.Executive has been selected for a key executive position working for Kimball
and offers knowledge and services that are expected to be valuable to Kimball in
connection with its business and operations and the markets in which Kimball
competes.
B.Kimball recognizes that Executive’s expected contribution to the growth and
success of Kimball is likely to be substantial and therefore Kimball wishes to
assure Executive’s provision of services for the benefit of Kimball.
C.Given that Executive is accepting or has accepted a key role at Kimball and
does or will have access to Kimball’s Trade Secrets and Confidential
Information, as defined herein, Kimball will suffer great loss and irreparable
harm if Executive were to participate, directly or indirectly, as an owner,
consultant, employee, manager, officer, director or in any other capacity in any
business or venture in competition with Kimball or if she were to disclose
Kimball’s Trade Secrets and Confidential Information.
D.To induce Executive to commence employment and other valuable consideration
with Kimball, Kimball is willing to provide to Executive the compensation and
benefits set forth in this Agreement.
E.To receive the benefits of Kimball employment for an indefinite period and the
benefits provided under this Agreement, Executive is willing to enter into the
restrictive covenants and to undertake the other obligations contained in this
Agreement.
Agreement
In consideration of the foregoing and the following mutual terms and conditions,
Kimball and Executive agree as follows:
1.
DEFINITIONS

The following definitions shall be applicable to and govern the interpretation
of this Agreement. Capitalized terms not defined in this Agreement shall have
the meanings set forth in the Executive’s Change in Control Agreement:
a)
“2017 Stock Plan” means the Kimball International, Inc. 2017 Stock Incentive
Plan or any replacement thereof.

b)
“Affiliate” means any entity that is a member, along with Kimball International,
Inc., of a controlled group of corporations or a group of other trades or
businesses under common control, within the meaning of Code Section 414(b) or
(c).






--------------------------------------------------------------------------------





c)
“Award Agreement” means any agreement or other instrument evidencing a grant or
award of Options, Stock Appreciation Rights, Restricted Stock, Stock Units,
Other Stock-Based Awards (each as defined in the 2017 Stock Plan), or any other
rights awarded under the 2017 Stock Plan.

d)
“Board of Directors” means the Board of Directors of Kimball.

e)
“Cause” means, with respect to termination of Executive’s employment by Kimball,
one or more of the following occurrences, as determined by the Board of
Directors: (i) Executive’s willful and continued failure to perform
substantially the duties or responsibilities of Executive’s position or the
willful and continued failure to follow lawful instructions of a senior
executive or the Board of Directors, if such failure continues for a period of
five days after Kimball delivers to Executive a written notice identifying such
failure; (ii) Executive’s conviction of a felony or of another crime that
reflects in a materially adverse manner on Kimball in its markets or business
operations; (iii) Executive’s engaging in fraudulent or dishonest conduct, gross
misconduct that is injurious to Kimball, or any misconduct that involves moral
turpitude; (iv) Executive’s material breach of her obligations under this
Agreement or a fiduciary duty to Kimball or its shareowners; or (v) Executive’s
engaging in activity as an employee of Kimball that constitutes gross
negligence. For any of the stated occurrences to constitute “Cause” under this
Agreement, the Board of Directors must find that the stated act or omission
occurred, by a resolution duly adopted by the affirmative vote of at least
three-quarters of the entire membership of the Board of Directors, after giving
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board of Directors.

f)
“Change in Control” means the consummation of any of the following that is not
an Excluded Transaction: (i) the acquisition, by any one person or more than one
person acting as a Group, of Majority Ownership of a Relevant Company through
merger, consolidation, or stock transfer; (ii) the acquisition during any
12-month period, by any one person or more than one person acting as a Group, of
ownership interests in a Relevant Company possessing 35 percent or more of the
total voting power of all ownership interests in the Relevant Company; (iii) the
acquisition of ownership during any 24-month period, by any one person or more
than one person acting as a Group, of 40 percent or more of the total gross fair
market value of the assets of a Relevant Company; or (iv) the replacement of a
majority of members of the Board of Directors during any 12-month period, by
members whose appointment or election is not endorsed by a majority of the
members of the Board of Directors prior to the date of the appointment or
election. For purposes of this definition: “Relevant Company” means, with
respect to Executive, Kimball International, Inc., any Affiliate that employs
Executive, any entity that has Majority Ownership of either Kimball
International, Inc. or that Affiliate, or any entity in an uninterrupted chain
of Majority Ownership culminating in the ownership of Kimball International,
Inc. or that Affiliate; “Excluded Transaction” means any occurrence that does
not constitute a change in the ownership or effective control, or in the
ownership of a substantial portion of the assets of, a Relevant Entity within
the meaning of Code Section 409A(a)(2)(A)( v) and its interpretive regulations;
“Majority Ownership” of an entity means ownership interests representing more
than fifty percent (50%) of the total fair market value or of the total voting
power of all ownership interests in the entity; “Group” has the meaning provided
in Code Section 409A and its interpretive regulations with respect to changes in
ownership, effective control, and ownership of assets; and an individual who
owns a vested option to purchase either stock or another ownership interest is
deemed to own that stock or other ownership interest.

g)
“Change in Control Agreement” means the Change in Control Agreement, if any,
entered into by and between Kimball and Executive on its effective date, the
terms and conditions of which are incorporated herein by reference.

h)
“Code” means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------





i)
“Compensation Payment” means a payment by Kimball to or for the benefit of
Executive in the nature of compensation, whether paid or payable pursuant to
this Agreement or otherwise.

j)
“Continuous Service” means the absence of any interruption or termination in the
provision of service by Executive to Kimball or an Affiliate. Continuous Service
will not be considered interrupted in the case of (i) sick leave, military leave
or any other leave of absence approved by Kimball; (ii) transfer between Kimball
and an Affiliate or any successor to Kimball; or (iii) any change in status so
long as the individual remains in the Continuous Service of Kimball or any
Affiliate. Executive’s Continuous Service shall be deemed to have terminated
either upon an actual cessation of providing services to Kimball or any
Affiliate or upon the entity to which Kimball provides services ceasing to be an
Affiliate.

k)
“Control Termination Period” means the time period beginning one year before a
Change in Control and ending on the earlier of (i) two years following that
Change in Control or (ii) Executive’s death.

l)
“Customer” means any person or entity who, in the twelve (12) month period
immediately preceding Executive’s termination from Kimball, purchased or
arranged for the purchase or initiated an order for the purchase of Kimball
products or services, including, but not limited to, dealers, brokers,
distributors, end-users, and retailers.

m)
“Deferred Compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.

n)
“Disability” means, with respect to Executive, a physical or mental impairment
that would entitle Executive to benefits under Kimball’s long-term disability
plan.

o)
“Effective Date” means the date first stated above.

p)
“Good Reason” means, with respect to the termination of employment by Executive,
one or more of the following occurrences: (i) a material adverse change in the
nature or scope of Executive’s duties and responsibilities; (ii) a reduction in
Executive’s base salary rate or reduction in incentive category; (iii) a
reduction of 5 percent or more in value of the aggregate benefits provided to
Executive and her dependents under Kimball’s employee benefit plans; (iv) a
significant diminution in Executive’s position, authority, job title, duties, or
responsibilities; (v) a relocation of Executive’s principal site of employment
to a location more than fifty (50) miles from the principal employment site;
(vi) a material breach by Kimball of its obligations to Executive under this
Agreement or the Change in Control Agreement; or (vii) failure by Kimball to
obtain the assumption agreement from any successor as contemplated in Section
21. None of the identified events, however, will constitute “Good Reason” unless
each of the following procedural conditions is satisfied: within 90 days of the
initial occurrence of the event, Executive must give written notice to Kimball
of such occurrence; Kimball must have failed to remedy that occurrence within
thirty 30 days after receiving such notice, and Executive must resign no later
than 12 months after the initial occurrence of the event.

q)
“Kimball” means Kimball International, Inc., any Affiliate, and any successor to
the business or assets of Kimball International, Inc. that executes and delivers
the agreement provided for in Section 11 of the Change in Control Agreement or
which otherwise becomes bound by all of the terms and provisions of this
Agreement by the operation of law.

r)
“Notice of Termination” means a written notice, from the party initiating
Executive’s employment termination to the other party, specifying the facts and
circumstances claimed to provide the basis for termination.






--------------------------------------------------------------------------------





s)
“Parachute Payment” means a “parachute payment” as defined in Code Section
280G(b)(2) that would subject any Compensation Payment to the excise tax imposed
by Code Section 4999 or the denial of deduction imposed by Code Section 280G.

t)
“Professional Services Firm” means a nationally recognized certified public
accounting firm or compensation consulting firm mutually selected by Kimball and
Executive.

u)
“Profit Sharing Incentive” means the compensation paid to Executive pursuant to
the 2016 Annual Cash Incentive Plan, as amended, or any replacement thereof.

v)
“Rule of 65” means any termination of Executive’s Continuous Service, other than
for Cause, occurring at or after Executive has reached the age of 55 and has a
combination of age plus years of Continuous Service as an executive officer of
Kimball equal to or greater than 65.

w)
“Shares” means unrestricted shares of common stock of Kimball, NASDAQ symbol
KBAL, formerly referred to as Class B, awarded pursuant to the 2017 Stock Plan.

x)
“Termination Date” means the date on which Executive’s employment with Kimball
is terminated pursuant to Executive’s Notice of Termination to Kimball,
Kimball’s Notice of Termination to Executive, or by reason of Executive’s death
or Disability.

y)
“Trade Secrets and Confidential Information” means formulas, patterns, designs,
compilations, programs, devices, methods, techniques, processes or general
know-how that derive independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use,
which is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy for products utilized in the manufacture, distribution and
sale of electronics, office and health care furniture, and other manufacturing
industries. It also includes Kimball’s valuable information, including
information about customers, dealers and suppliers, and among other things,
about their technical problems and needs, purchasing habits, and procedures, all
resulting in a great deal of customer goodwill, as well as financial records,
contracts, patents, manufacturing technology, marketing and strategic plans, and
other valuable information.

z)
“Value” means, with respect to Executive and a determination date, the following
amounts, computed without regard to any termination of rights that would
otherwise occur under the applicable plan because of Executive’s cessation of
continuous service as of that determination date:

(i)for Executive’s Options and related Stock Appreciation Rights awarded under
the 2017 Stock Plan, the excess, if any, of (A) the market value as of the
determination date of all Shares subject to Executive’s option awards over (B)
the aggregate exercise price for those Shares under those option awards;
(ii)for Executive’s Restricted Stock awarded under the 2017 Stock Plan, the
market value of those Shares as of the determination date;
(iii)for Executive’s Stock Units awarded under the 2017 Stock Plan, the product
of (A) the number of Executive’s Stock Units and (B) the sum of the market value
of a Share as of the determination date and the dividends, if any, credited on a
Share as of that date under the applicable award agreement;
(iv)for Executive’s Other Stock-Based Awards awarded under the 2017 Stock Plan,
the market value of the Shares as of the determination date; and
(v)for Executive’s benefits under the 2016 Annual Cash Incentive Plan, as
amended, the cash value of those benefits. For purposes of this definition, the
term “market value” has the same meaning as the term “Fair Market Value” as
defined in the 2017 Stock Plan.





--------------------------------------------------------------------------------





2.
Employment at Will

Executive is employed by Kimball as an employee at will. Executive may terminate
her employment voluntarily at any time, with or without Good Reason, and Kimball
may terminate Executive’s employment at any time, with or without Cause, by
providing the other party a Notice of Termination except to the extent this
right is overridden by the terms of the Change in Control Agreement.
3.
Restrictive Covenants

In consideration of Executive’s employment with Kimball, the wide access Kimball
grants to Executive to review and become familiar with Kimball’s business,
including certain valuable Trade Secrets and Confidential Information, and other
valuable consideration, Executive shall comply with the following obligations:
a)
Non-Competition During At-Will Employment By Kimball

As a condition of at-will employment with Kimball, Executive agrees that, during
Executive’s employment by Kimball, Executive shall not directly or indirectly
have any ownership interest in, work for, advise, or have any business
connection or business relationship with any person or entity that competes with
or that is planning to compete with Kimball, without the prior written approval
of the Board of Directors of Kimball.
b)
Non-Competition During Twelve-Month Post-Employment

As a condition of at-will employment with Kimball, Executive agrees that for a
period of twelve (12) months after separation from Kimball (regardless of the
reason for separation), Executive shall not directly or indirectly:
i.
Have an ownership interest in any entity or person that competes with Kimball;

ii.
Work for, act as an agent for, act in an administrative or financial capacity
for, act as a sales or marketing representative for, advise, consult with or
manage any entity or person that competes with Kimball; or

iii.
Compete with Kimball for customers of Kimball.

c)
Restrictive Covenant Conditions

For purposes of Section 3, the following definitions apply:
i.
The terms “compete” or “competes” or “competition” mean the actual or planned
business activities of an entity or person whereby the entity or person sells,
solicits, or markets products or services similar or analogous to those which
Executive sold, worked on, or provided services on for Kimball during the twelve
(12) month period immediately prior to Executive’s separation from Kimball.

ii.
In the event that Executive worked for Kimball less than a total of twelve (12)
months prior to separation, the non-competition provisions in Section (3) above
shall remain in effect the longer of (a) six (6) months, or (b) the term of
Executive’s employment with Kimball (e.g., if Executive worked for Kimball for
ten (10) months, the non-competition provisions apply for ten (10) months
post-separation).

iii.
Nothing in Sections 3(a) or (b) prohibit Executive from purchasing, for
investment purposes only, any stock or corporate security traded or quoted on a
national securities






--------------------------------------------------------------------------------





exchange or a national market system, so long as such ownership does not violate
Kimball’s Business Ethics, Insider Trading or other applicable policies. The
parties expressly agree that the terms of the non-competition provisions in
Sections 3(a) and (b) are reasonable and necessary to protect Kimball’s
interests. In the unlikely event, however, that a court were to determine that
any portion of the non-competition provisions in Sections 3(a) or (b) is
unenforceable, then the parties agree that the remainder of the non-competition
provisions shall remain valid and enforceable to the maximum extent possible.
iv.
This provision shall be construed as independent of any other provision of this
Agreement and shall survive the termination of this Agreement. The existence of
any claim or cause of action of Executive against Kimball, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Kimball of this Restrictive Covenant.

d)
Other Limited Prohibitions

During Executive’s employment by Kimball and for twelve (12) months
post-separation (for whatever reason) or the length of Executive’s employment,
whichever is less (but in no event less than six (6) months), Executive shall
not:
i.
Request or advise any customer or client of Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, or any
person or entity having business dealings with Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, to
withdraw, curtail, alter, or cease such business with Kimball.

ii.
Disclose to any person or entity the identities of any customers, clients, or
any persons having business dealings with Kimball or the
division(s)/subsidiary(s) of Kimball to which Executive was assigned at the time
of separation from Kimball and for the preceding twelve (12) months.

iii.
Directly or indirectly solicit, influence, or attempt to influence any other
employee of Kimball to separate from Kimball.

e)
Trade Secrets and Confidential Information

Executive shall not disclose any Trade Secrets or Confidential Information,
directly or indirectly, nor use them in any way, either during the term of this
Agreement or at any time thereafter, except as required in the course of
Executive’s employment with Kimball. All files, records, documents, computer
data (including passwords, access codes, electronic and voice mail, etc.),
drawings, specifications, equipment, and similar items relating to the business
of Kimball, whether prepared by Executive or otherwise coming into Executive’s
possession, shall remain the exclusive property of Kimball, and shall not be
removed from the premises of Kimball except as required in the course of
Executive’s employment with Kimball. Upon separation of employment, Executive
agrees to return to Kimball any Trade Secrets and Confidential Information in
Executive’s possession or control, including, without limitation, all lists of
customers, samples, price lists, literature, documents, data, computer and
financial records and any other property belonging to Kimball or relating to the
business of Kimball or in any way referring or relating to any Trade Secrets and
Confidential Information.
f)
Conflict of Interest

Executive shall take no action or obtain any direct or indirect interests in or
relationships with any organization that might affect the objectivity and
independence of Executive’s judgment or





--------------------------------------------------------------------------------





conduct in carrying out duties and responsibilities to Kimball under this
Agreement. Any such actions or interests which may even create the appearance of
a conflict of interest shall be promptly brought to the attention of Kimball.
g)
Notification of Prospective or Subsequent Employers

Executive agrees to notify any prospective employer of the existence and terms
of the Restrictive Covenants of this Agreement, prior to acceptance of
employment. Kimball may inform any person or entity subsequently employing
Executive, or evidencing an intention to employ Executive, of the nature of the
information Kimball asserts to be Trade Secrets and Confidential Information and
may inform that person or entity of the existence of this Agreement and the
terms hereof, and provide to that person or entity a copy of this Agreement.
4.
Inventions and Patents

Executive agrees that Executive will promptly, from time to time, fully inform
and disclose to Kimball all inventions, designs, improvements, and discoveries
which Executive now has or may discover during the term of this Agreement which
pertain or relate to the business of Kimball or to any experimental work carried
on by Kimball, whether conceived by Executive alone or with others and whether
or not conceived during regular working hours. All such inventions, designs,
improvements, and discoveries shall be the exclusive property of Kimball.
Executive shall assist Kimball at Kimball’s sole expense, to obtain patents on
all such inventions, designs, improvements, and discoveries deemed patentable by
Kimball, and shall execute all documents and do all things necessary to obtain
patents, vest Kimball with full and exclusive title thereto, and protect the
same against infringement by others. Executive shall be entitled to no
additional compensation for any and all inventions or designs made during the
course of this Agreement.
Executive submits as “Exhibit A” to this Agreement a complete list (with a brief
description) of all inventions, patented or unpatented, which Executive made or
conceived prior to the date of this Agreement. The inventions described on
Exhibit A are excluded from this Agreement.
5.
Compensation upon Termination of Employment Relationship without Cause or For
Good Reason

Except as otherwise provided in an applicable Change in Control Agreement, if
Executive’s employment is terminated by Kimball without Cause or by the
Executive for Good Reason, the Executive shall be entitled to the benefits
described in this Section 5.
a)
Base Salary As soon as practicable following the Termination Date, Kimball will
pay Executive’s full base salary due and owing through the Termination Date at
the rate in effect on the date Notice of Termination is given.

b)
Enhanced Severance Pay

As soon as practicable following the Termination Date, Kimball will pay
Executive, in lieu of benefits otherwise described in the Kimball Severance
Benefits Plan, the following:
i.
Severance pay equal to the sum of (1) Executive’s annual base salary at the
highest rate in effect during the three (3) years immediately preceding the last
day of employment and (2) the higher of either Executive’s target incentive for
the period in which the last day of employment occurs or Executive’s average
annual incentive award for the three annual incentive periods immediately
preceding the last day of employment.






--------------------------------------------------------------------------------





ii.
If Executive’s last day of employment occurs during a Control Termination Period
and Executive is a party to a Change in Control Agreement, section (i) shall not
apply and the severance pay amount will be determined under the Change in
Control Agreement.

c)
Welfare and Related Benefits

As soon as practicable following the Termination Date, Kimball will pay
Executive, in lieu of coverage for Executive and her dependents under Kimball’s
welfare and fringe benefit plans, the following:
i.
Reimbursement for welfare and related benefits equal to the product of (i) fifty
thousand dollars ($50,000) and (ii) a fraction, the numerator of which is the
Employment Cost Index, as published by the U.S. Bureau of Labor Statistics, for
the completed calendar quarter immediately preceding Executive’s Termination
Date, and the denominator of which is the Employment Cost Index for the first
calendar quarter of 2015.

ii.
If Executive’s last day of employment occurs during a Control Termination Period
and Executive is a party to a Change in Control Agreement, the reimbursement
amount will be determined under the Change in Control Agreement.

d)
Outplacement Assistance To assist Executive in obtaining replacement employment,
Kimball will reimburse Executive for up to $25,000 of the costs of outplacement
services during the first twelve months following the Termination Date.

e)
Timing of Certain Rights and Payments

i.
Service-Based Incentive Plan Rights. As of the Termination Date, (i) Executive’s
Options and related Stock Appreciation Rights awarded under the 2017 Stock Plan
will become fully vested and exercisable; (ii) all restrictions will lapse for
Executive’s service-based Restricted Stock awarded under the 2017 Stock Plan;
and (iii) Executive’s service-based Stock Units awarded under the 2017 Stock
Plan will become fully vested and payable. As soon as practicable following the
Termination Date, Kimball will make a single payment to Executive, equal to the
aggregate Value of all benefits under the plans identified in this
subsection (i), in the form of cash, Shares, or a combination of cash and
Shares, as determined by the Compensation Committee of the Board of Directors,
in its sole discretion. That single payment will constitute payment in full and
complete satisfaction of Executive’s rights and benefits under all of
Executive’s award agreements and the applicable plans.

ii.
Performance-Based Incentive Plan Rights. After the Termination Date, Executive
will continue to be a participant in these performance-based incentive plans, to
the same extent as immediately before the Termination Date: (i) 
performance-based Stock Units under the Relative Total Shareholder Return
program of the 2017 Stock Plan with payout to occur in accordance with section
4.C.(i) of the Executive’s Performance Unit Award Agreement; (ii) other
performance-based Restricted Stock or performance-based Stock Units awarded
under the 2017 Stock Plan; and (iii) the 2016 Annual Cash Incentive Plan, as
amended, or any subsequent replacement plan, with respect to any incentive
payments due for the fiscal year immediately preceding the Termination Date.
Executive will become vested in and receive payment of benefits under those
performance-based plans in the same amounts and at the same times as if
Executive had continued in active employment through the end of the applicable
performance periods and vesting dates. In addition, Executive will receive an
incentive payment under the 2016 Annual Cash Incentive Plan, as amended, or any
subsequent replacement plan, for the fiscal year in which the Termination Date
occurs, and






--------------------------------------------------------------------------------





that share will be paid at the same time as if Executive had continued in active
employment through the end of the performance period and vesting date.
iii.
SERP Rights. As of the Termination Date, Executive will become fully vested in
the Makeup Contributions Account in the Supplemental Employee Retirement Plan
and, without regard to Executive’s payment elections previously made under that
plan, will receive all benefit amounts under that plan in a single, lump-sum
cash payment as soon as practicable following the Termination Date.

iv.
Amendment of Award Agreements. To the extent that the provisions of this
subsection are inconsistent with the provisions of Executive’s Award Agreements,
Executive and Kimball hereby amend those Award Agreements to include the
provisions of this subsection, which supersede any inconsistent provisions of
the Award Agreements.

v.
Restrictive Covenants. The Executive shall not be entitled to receive any
payments or benefits under this Agreement unless the Executive complies in full
with the restrictive covenants contained in Section 3 of this Agreement.

6.
Compensation On Other Termination Of Employment

If Executive’s employment is terminated by Kimball for Cause, by Executive
without Good Reason, or because of death or Disability, Kimball will provide
compensation and benefits to Executive, or to Executive’s estate in the event of
death, on the following terms:
a)
Termination by Kimball for Cause or by Executive without Good Reason. If Kimball
terminates Executive’s employment for Cause, or if Executive terminates
employment without Good Reason, Kimball will pay the amount then due and owing
of Executive’s full base salary through the last day of employment at the rate
in effect at the date that Notice of Termination is given.

b)
Death or Disability. In the event of Executive’s death or Disability, Kimball
will pay the amount then due and owing of Executive’s full base salary through
the date of death or Disability at the rate in effect at the date of the event.
Kimball agrees that all awards under any cash incentive plans and any equity
awards granted to Executive on or after the Effective Date shall contain
provisions which provide for pro-rated vesting upon Executive’s death or
Disability.

c)
Other Benefit Programs. Executive shall also be entitled to: (i) benefits under
Kimball’s generally applicable welfare and retirement plans, in accordance with
the respective terms of such plans; and (ii) Executive’s rights under the 2016
Annual Cash Incentive Plan, as amended, or any subsequent replacement plan, the
Supplemental Employee Retirement Plan, the 2017 Stock Plan and award agreements
granted thereunder, and any other equity or incentive plan, in accordance with
the respective terms of those plans and agreements. For purposes of determining
whether Executive is eligible for the classification of retirement, if
applicable, under the 2016 Annual Cash Incentive Plan, as amended, or any
subsequent replacement plan, the Supplemental Employee Retirement Plan, as
amended, or any subsequent replacement plan, or the 2017 Stock Plan, as amended,
or any subsequent replacement plan, the Rule of 65 shall be used.

7.
Release of Claims

Notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to receive the payments and benefits described in Section
5(b)-(e) of this Agreement unless (i) the Executive executes and delivers to
Kimball a general release of claims agreement in a form substantially similar to
that attached hereto as “Exhibit B” and reasonably satisfactory to Kimball (the
“Release Agreement”) and (ii) the Executive does not revoke the Release
Agreement during the period of time specified in the





--------------------------------------------------------------------------------





Release Agreement during which the Executive may revoke it (“Revocation
Period”). The Release Agreement shall not require the Executive to release any
rights the Executive may have to be indemnified by Kimball or that are otherwise
provided under this Agreement. If the permissible period for the execution and
delivery of a Release Agreement extends beyond the end of a calendar year, and
if the Executive executes and delivers the Release Agreement at any time during
that period, the Release Agreement will be deemed delivered on the last day of
that permissible period.
8.
Code Section 409A

Despite any other provisions of the Agreement to the contrary, any Deferred
Compensation payments otherwise due under this Agreement will be paid in
accordance with this Section.
a)
Post-Termination Payment Suspension

If as of the date her employment terminates, Executive is a “specified employee”
within the meaning of Code Section 409A, without regard to paragraph 416(i)(5),
and Kimball has stock that is publicly traded on an established securities
market or otherwise, any Deferred Compensation payments otherwise payable
because of employment termination will be suspended until the first day of the
seventh month following the month in which the Executive’s last day of
employment occurs, and the Deferred Compensation payments in the seventh month
will include all previously suspended amounts.
b)
Interpretation.

This Agreement shall be interpreted and applied in a manner consistent with the
standards for nonqualified deferred compensation plans established by Code
Section 409A and its interpretive regulations and other regulatory guidance. To
the extent that any terms of the Agreement would subject Executive to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code Section 409A standards.
c)
Supplemental Payment.

If Executive incurs gross income inclusion, interest, or additional tax on
Deferred Compensation payments pursuant to Code Section 409A, Kimball will make
a supplemental payment to Executive in an amount sufficient to pay the income
tax liability on the sum of those Deferred Compensation payments and the
supplemental payment.
9.
Parachute Payments

Despite any other provisions of this Agreement to the contrary, no Compensation
Payments otherwise payable to Executive will be paid that would constitute a
Parachute Payment. In the event that Kimball determines that any Compensation
Payment may constitute a Parachute Payment, Kimball shall take the following
steps:





--------------------------------------------------------------------------------





a)
Determination By Professional Services Firm

At Kimball’s expense, engage a Professional Services Firm to make an initial
determination whether any Compensation Payment proposed to be made to the
Executive would, more likely than not, constitute a Parachute Payment. The
Professional Services Firm shall provide its determination, together with
detailed supporting calculations and documentation to Kimball and Executive
within thirty (30) days of the Termination Date. If the Professional Services
Firm determines that no Compensation Payment will constitute a Parachute
Payment, it shall furnish Kimball and Executive with a written opinion to that
effect. The determination shall be binding, final and conclusive upon Kimball
and Executive.
b)
Adjustment of Compensation Payments

If the Professional Services Firm determines that any Compensation Payment
proposed to be made to the Executive would constitute a Parachute Payment,
Professional Services Firm will provide Kimball and Executive a written opinion
to that effect, setting forth with particularity the smallest amount by which
total Compensation Payments must be reduced to avoid the denial of any deduction
pursuant to Code Section 280G or the imposition of any excise tax pursuant to
Code Section 4999. The Compensation Payments shall be reduced, in the order of
priority designated by Executive in written instructions, to the minimum extent
necessary so that none of the Compensation Payments, in the opinion of the
Professional Services Firm, would constitute a Parachute Payment. If the
Executive does not provide such written instructions within thirty (30) days
following receipt of the Professional Services Firm’s written opinion, the
reduction shall apply in the order determined by Kimball in its discretion. Any
determination by the Professional Services Firm under this paragraph shall be
binding, final and conclusive upon Kimball and Executive.
10.
Return of Property

All documents or other tangible materials (whether originals, copies or
abstracts and including, without limitation, financial records, contracts,
patents, manufacturing technology, marketing and strategic plans, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, calling or business cards, credit cards,
customer records, correspondence, computer printout documents, orders, messages,
phone and address lists, memoranda, notes, agreements, invoices, and receipts)
which in any way relate to Kimball’s business, whether furnished to Executive by
Kimball or prepared, compiled, used, or acquired by Executive while employed by
Kimball, shall not be copied, lent, or duplicated at any time, nor used in any
manner other than in the course of Executive’s employment by Kimball and shall
be returned to Kimball on request or upon the termination of Executive’s
employment relationship, whichever occurs first.
11.
Security of Property

All keys, combinations, and access codes to Kimball’s premises, facilities, and
equipment (including, without limitation, to offices, desks, storage cabinets,
safes, data processing systems, and communications equipment), whether furnished
to Executive by Kimball or prepared, used, or acquired by Executive while
employed by Kimball shall be and remain the exclusive property of Kimball and
shall not be copied, lent, or communicated to any other person or entity at any
time nor used in any manner other than in the course of Executive’s employment
by Kimball, except as authorized by Kimball, and shall be returned to Kimball on
request or upon termination of Executive’s employment relationship, whichever
occurs first.
12.
Injunctive Relief

Executive agrees that Kimball will be irreparably harmed by, and money damages
alone are inadequate as a remedy to Kimball for, any breach or threatened breach
by Executive of Section 3, 4, 10 or 11 of this





--------------------------------------------------------------------------------





Agreement, or any statute protecting trade secrets, confidential information or
intellectual property. Therefore, Executive agrees that, notwithstanding Section
13 below, Kimball shall be entitled to institute and maintain any appropriate
legal proceedings to enforce this Agreement in a court of law having appropriate
subject matter jurisdiction, including but not limited to an action for specific
performance and/or injunctive relief. In addition to all other relief to which
it shall be entitled, Kimball shall be entitled to recover from Executive all
attorney’s fees and costs incurred by Kimball in any action or proceeding
seeking or relating to equitable or injunctive relief in which Kimball prevails
in any respect.


13.
Alternative Dispute Resolution

Except for any claim seeking equitable or injunctive relief or as otherwise
provided herein, the parties agree that either party may submit any other
dispute, complaint, controversy, claim or grievance (a “Dispute”) arising out of
or related to this Agreement or Executive’s employment with Kimball to binding
arbitration. The arbitration of any Dispute properly submitted to arbitration
pursuant to this Section 13 shall be governed by the following procedural
requirements: The arbitration proceeding shall be conducted in Indianapolis,
Indiana, by a single arbitrator utilizing the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). The AAA arbitrator selection
procedures shall apply only in the event the parties do not agree on an
arbitrator within thirty (30) days after the Dispute is properly submitted to
arbitration. The arbitrator shall not have the authority to add, subtract from,
ignore, change, or alter any terms or provisions of this Agreement, or to award
Executive re-instatement or monetary damages in excess of the compensation and
benefits specifically required by this Agreement; provided, however, nothing
herein shall be construed to waive or limit any rights or remedies Executive may
have under any applicable federal, state or local law relating to her employment
relationship with Kimball. The arbitrator shall issue a written decision that
sets forth the essential findings and conclusions upon which the arbitrator's
award or decision is based. The award rendered by the arbitrator shall be final
and judgment may be entered upon it in accordance with applicable law in any
court having jurisdiction thereof. The parties shall bear equally the costs of
the arbitration, including, without limitation, the fees of the arbitrator and
the AAA; provided, however, each party shall bear its own attorney’s fees.
Notwithstanding the above, a Dispute may not be submitted to arbitration (and
arbitration may not be compelled) by either party if such Dispute is the subject
of any legal proceeding pending in any court of law. Except for a claim seeking
equitable or injunctive relief, neither party shall institute any lawsuit or
arbitration proceeding relating to any Dispute before that party has attempted
to engage in a good faith discussion with the other party to resolve the
Dispute, and failing the resolution of such Dispute, the parties shall engage in
a good faith discussion to determine whether the Dispute shall be submitted to
arbitration or whether a lawsuit shall be instituted in a court of law.
14.
Assignment

This Agreement may be freely assigned by Kimball to any of its successors,
subsidiaries, or related companies.
15.
Choice of Forum and Law

Executive and Kimball agree that, except for any Dispute that is properly
submitted to arbitration in accordance with Section 13, any legal action arising
out of or relating to this Agreement or Executive’s employment with Kimball,
shall be commenced and maintained exclusively before any state or federal court
having appropriate subject matter jurisdiction located in or encompassing Dubois
County, Indiana; further, with respect to any such legal action, Kimball and
Executive hereby irrevocably consent and submit to the personal jurisdiction and
venue of such courts located in or encompassing Dubois County, Indiana, and
waive any right to challenge or otherwise object to personal jurisdiction or
venue (including, without limitation, any objection based on inconvenient forum
grounds) in any action commenced or maintained in such courts located in or
encompassing Dubois County, Indiana. This Agreement shall be governed by the
laws of the State of Indiana excluding any conflicts or choice of law rule or
principle that





--------------------------------------------------------------------------------





might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
16.
Non-Waiver

No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
the same or at any subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement.
17.
Mitigation of Damages

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.
18.
Amendment and Termination

This Agreement becomes effective as of the Effective Date and shall continue in
effect until the Termination Date; provided, however, any provision of this
Agreement which, by its terms, is intended to survive the Termination Date shall
survive the termination of this Agreement. This Agreement may not be amended or
modified, except by a written instrument executed by both Executive and a duly
authorized representative of the Board of Directors.
19.
Interpretation of Agreement

It is the intention of Executive and Kimball to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under applicable laws. In the event any part of this Agreement is
determined by a court to be overly broad or otherwise unenforceable, it is the
desire of Kimball and Executive that the court shall substitute a reasonable
judicially enforceable limitation in place of the unenforceable portion of the
Agreement. Except with respect to any Change in Control Agreement to which
Executive is a party, this Agreement constitutes the entire and exclusive
agreement between Executive and Kimball, and it supersedes all prior agreements,
whether written or oral.
20.
Notices

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered personally, mailed by United States certified mail, return
receipt requested, postage prepaid, or sent by prepaid express mail, addressed
as follows:
If to Kimball:
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47549
Attn.: Secretary to the Board
If to Executive:
To the address set forth on the signature page of this Agreement.





--------------------------------------------------------------------------------





Either party may change the address to which notices are to be sent by written
notice to the other party. Notice of change in notice address shall be effective
only upon receipt by the other party.
21.
Successors

Kimball will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Kimball expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that Kimball would be required to
perform it if no such succession had taken place. Failure of Kimball to obtain
such agreement prior to or upon the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
Kimball in the same amount and on the same terms as Executive would be entitled
under this Agreement if such succession had not occurred, except that for the
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.
22.
Counterparts

This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted by facsimile or other electronic
means shall be effective the same as original signatures for execution of this
Agreement.
23.
Binding Agreement

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
Kimball, by its duly authorized Officer, and Executive have each respectively
caused this Agreement to be executed as of the Effective Date.
 
KIMBALL INTERNATIONAL, INC.
 
EXECUTIVE
 
 
 
 
By:
                                                                
 
                                                                         
 
[Name]
 
[Name]
 
[Title]
 
 
 
 
 
 
 
 
 
[address]








--------------------------------------------------------------------------------





EXHIBIT A


List of Inventions







--------------------------------------------------------------------------------





EXHIBIT B


[Form of General Release Agreement attached.]







